Citation Nr: 0808457	
Decision Date: 03/13/08    Archive Date: 03/20/08

DOCKET NO.  06-02 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for degenerative disc 
disease of L4-5 and L5-S1 with disc protrusion.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel


REMAND

The veteran served on active duty from June 1983 through June 
1994.  The veteran had service in a reserve component, 
specifically the Indiana Air National Guard, until separation 
in March 2004.  The Board notes that the record is unclear 
regarding the veteran's duty status during his period of 
reserve duty; specifically, the evidence of record does not 
indicate the dates the veteran served on active duty for 
training or inactive duty for training. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.

The veteran testified before the undersigned Veterans Law 
Judge at a hearing in January 2008.  A transcript of that 
hearing is of record.

At the veteran's Board hearing in January 2008, he stated 
that he had always experienced back pain during service, but 
was able to manage it by taking Motrin up until December 
1999, at which point he had an episode or flare-up and 
decided to seek treatment.  The veteran also had a February 
2007 hearing at the Indianapolis Regional Office, where he 
contended that the road marches while carrying heavy packs 
during his active service with the Marine Corps in 1983 
through 1994 precipitated his current back disability, even 
though it did not manifest until December 1999.

The service medical records (SMRs) contain a March 1999 
report of medical history where the veteran noted that he 
experienced recurrent back pain; however, a March 1999 
clinical evaluation noted that the spine was normal.  The 
record also contains a December 1999 entry from the 
outpatient treatment reports of the Indianapolis VAMC 
assessing the veteran with lumbar strain but noting that it 
was resolving.

Additionally, the SMRs contain an April 2001 entry noting low 
back pain, with the onset in 2000, and noted that "upon 
arising" the veteran strained his low back muscles.  The 
veteran reported occasional soreness, but noted that it was 
not incapacitating, and the entry noted that the veteran was 
evaluated by x-rays.  In addition, the record contains a June 
2002 memorandum regarding the veteran's completion of the 
Fire Fighter occupational health exam.  This examination 
completed and signed by the veteran in June 2002 noted that 
he strained his lower back in 1999.

The SMRs for the veteran's period of reserve duty also 
includes a May 2003 document from the Department of Labor, 
Office of Workers' Compensation, which contains an attached 
emergency room report noting that the veteran injured his 
back on May 21, 2003, while loading fire hoses onto the back 
of the fire truck, and noted that he had the onset of low 
back pain.  The report diagnosed him with low back strain.  
Further, a May 2002 entry noted that the veteran had a back 
injury, and a June 2003 entry noted that the veteran had 
lumbar disc disease from an injury, and noted a bulging disc 
at L4-5 and L5-S1.  The record also contains an October 2003 
medical examination from the Department of the Air Force 
noting a normal clinical evaluation for the spine.

The veteran was afforded a VA spine examination in July 2004, 
where the veteran reported that his low back pain started 
during service, (during the time period of 1983 to 1994), 
when he used to carry a heavy pack and exercise.  He noted 
that his pain started during this time but he was never seen 
by any doctor for lower back pain complaints and he had not 
had any treatment.  The veteran also reported that in 
December 1999, while in the reserves, he strained his lower 
back.  He noted that because of his pain, he saw a physician 
and had x-rays.  The veteran reported that the pain was 
treated with pain medication, and he was seen a few more 
times for his lower back pain, specifically in January 2002 
and March 2003.  The examiner noted that the veteran had a 
consultation with the Spinal Institute and an MRI which 
diagnosed him with degenerative disc disease and bulging 
disc.  At the time of the examination, the veteran was still 
complaining of lumbosacral spine pain with flare-ups when he 
bends or lifts.  The examiner diagnosed the veteran with 
strain of the lumbosacral spine in December 1999, chronic 
lumbosacral spine pain; degenerative disc disease and disc 
protrusion.

The record also contains a November 2005 statement from P.P., 
M.D., noting that it was very hard to answer the question as 
to whether the veteran's back injury was service connected, 
and noted that he had no experience to allow for a certain 
answer.  However, Dr. P. commented that the veteran's history 
of aggressive physical activity in the service is known, and 
it was possible that this aggravated his back and contributed 
to the eventual development of degenerative disc disease, but 
there was no way to be certain of this.

Lastly, a January 2007 letter from M.C., D.O. noted that the 
veteran reported that his pain began in December 1999 after 
standing from a sitting position, and noted that he had since 
experienced multiple episodes of low back pain aggravated by 
running.  Dr. C. diagnosed the veteran with lumbar facet 
syndrome and spinal enthesopathy, and stated that it was his 
medical opinion that he treated him for an injury that 
occurred in December of 1999.

The Board notes that VA regulations require VA to provide a 
medical examination or obtain a medical opinion based on the 
evidence of record if VA determines it is necessary to decide 
the claim.  See 38 C.F.R. § 3.159(c)(4) (2007).  A medical 
examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim.  
See also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Initially, the Board notes that the service medical records 
for the veteran's period of service in the Marine Corps dated 
from June 1983 through June 1994, do not contain any 
references to treatment or complaints related to the low 
back, and the first notation in the record related to the 
back is not until a March 1999 report of medical history 
where the veteran noted that he experienced recurrent back 
pain.  As such, the focus of this remand order will be on the 
veteran's reserve duty, and the possibility of obtaining 
nexus evidence connecting his period of reserve service to 
his current back disabilities. 

Here, there is evidence of current back disabilities.  The 
record also contains a notation in the service medical 
records during the veteran's period of reserve duty dated in 
April 2001, noting low back pain, with the onset in 2000, and 
stating that the veteran strained his low back muscles that 
morning when he got out of bed.  Further, as mentioned above, 
the veteran has consistently reported recurrent, chronic low 
back pain, as documented by a March 1999 report of medical 
history, and a June 2002 occupational health examination 
where the veteran stated that he strained his lower back in 
1999.  However, despite current back disabilities, and 
complaints and treatment related to a back injury and back 
pain during reserve duty, there is no medical evidence of 
record that provides an opinion as to whether any currently 
diagnosed back disability is attributable to a period of 
active duty, active duty for training or inactive duty 
training, including the documented in-service back trouble 
mentioned in the April 2001 notation.   

Although the July 2004 VA examiner provided a thorough 
assessment of the veteran's current level of disability, he 
did not express an opinion as to whether the veteran's 
current disabilities were in any way attributable to his 
period(s) of service.  In addition, although Dr. C. in a 
January 2007 letter, stated that it was his medical opinion 
that he treated the veteran for an injury that occurred in 
December of 1999, he relied on a history provided by the 
veteran regarding whether or not an injury in December 1999 
occurred, and failed to provide his own rationale or 
supporting clinical evidence to support his conclusion.  As 
such, Dr. C's opinion is too speculative to provide the 
degree of certainty required for medical nexus evidence.

In view of the foregoing, the Board finds that a VA 
examination to determine whether his currently diagnosed disc 
disease is related to military service is required.  The 
Board points out that although the earliest documented 
complaint related to the low back was not until the veteran's 
period of reserve duty, the veteran testified at his January 
2008 hearing that he had experienced chronic low back pain 
continuously throughout his period of active duty service 
with the Marine Corps (1983-1994) up until the present.

The Board will therefore remand to seek current relevant 
treatment records, and to afford the veteran another VA 
examination to determine whether it is at least as likely as 
not that his current low back disc disease is attributable to 
his military service, in particular to any period of 
qualifying duty while serving as a reservist.  

Turning to the issue of the veteran's duty status during his 
period of service with the Indiana Air National Guard, the 
Board notes that the veteran's duty designation from 1994 
when he left active duty with the Marine Corps, up until his 
March 2004 separation from the Indiana Air National Guard is 
unclear.  There is no official documentation in the record 
from the Indiana Air National Guard pertaining to the 
veteran's duty status (active duty for training or inactive 
duty training).

In this case, the veteran's duty status is crucial to the 
analysis and disposition of his service connection claim.  VA 
law provides that active military, naval, or air service 
includes any period of active duty for training (ACDUTRA) 
during which the individual concerned was disabled or died 
from a disease or injury incurred in or aggravated in line of 
duty, or any period of inactive duty training (INACDUTRA) 
during which the individual concerned was disabled or died 
from injury incurred in or aggravated in line of duty.  38 
U.S.C.A. § 101(21), (24) (West 2002); 38 C.F.R. §  3.6(a), 
(d) (2007).  Thus, service connection may be established for 
disability resulting from injuries or diseases incurred 
during active duty or ACDUTRA, but only for injuries incurred 
in INACDUTRA.  Here, the record contains a diagnosis of 
degenerative disc disease during the time span of the 
veteran's reserve obligation where his duty status is 
unclear.  The record also contains the April 2001 entry 
noting low back pain due to a strain.  As such, a remand is 
necessary to ascertain the veteran's duty status from his 
discharge from the Marine Corps in June 1994 until the 
termination of his reserve obligation in March 2004.

Accordingly, the appellant's case is REMANDED to the Agency 
of Original Jurisdiction (AOJ) for the following actions:

1.  The AOJ should ask the veteran to 
identify names, addresses, and 
approximate dates of treatment for all 
health care providers, VA and private, 
who may possess additional records 
pertinent to his claim, including any 
recently prepared spine related treatment 
records.  With any necessary 
authorization from the veteran, obtain 
and associate with the claims file any 
medical records identified by the veteran 
that have not been secured previously.  
If the records cannot be obtained, the 
veteran and his representative should be 
notified and given an opportunity to 
obtain the records.  (The veteran should 
also be asked to re-submit the January 
14, 2008, treatment note from Dr. Mull 
that he spoke of at his January 30, 2008, 
hearing.  (This record has not yet been 
made a part of the claims file.))

2.  The AOJ should contact the veteran's 
reserve unit(s) to ascertain his duty 
status (active duty, ACDUTRA or 
INACDUTRA) during his period of reserve 
duty from June 1994 until the end of his 
reserve obligation in March 2004, paying 
particular attention to detailing the 
duty status at the time of the April 2001 
low back record entry.

3.  The veteran should be afforded a VA 
spine examination, conducted by a 
physician with appropriate expertise to 
render a nexus opinion regarding the 
medical probability that the veteran's 
currently diagnosed degenerative disc 
disease (DDD) is attributable to service, 
specifically focusing on the reserve 
component of the veteran's service (June 
1994 through March 2004).  The examiner 
should also note the references in the 
record to a history of injury in December 
1999 and a May 2003 injury while loading 
fire hoses.  The physician should include 
an opinion as to whether it is at least 
as likely as not that any current low 
back disc disease is the result of a 
disease process or injury that began 
during service, taking into account the 
April 2001 notation referencing a low 
back sprain.  If possible, the physician 
should specify whether the April 2001 
entry referencing a "strain" when 
arising represents an acute injury or 
rather was a part of an ongoing disease 
process involving the spine.  

The veteran's claims file, including a 
copy of this remand, must be made 
available to the examiner for review in 
connection with the examination.

(The AOJ should make sure that the 
medical opinion complies with this remand 
and the questions presented in this 
opinion request, especially with respect 
to detailing any connection to military 
service.  If the report is insufficient, 
it should be returned to the examiner for 
necessary corrective action, as 
appropriate.)

4.  After undertaking any other 
development deemed appropriate, the AOJ 
should consider the issues on appeal in 
light of all information or evidence 
received.  If the benefit sought is not 
granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.  

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the AOJ.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the AOJ.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2007).

